 



Exhibit 10.1
NEWFIELD EXPLORATION COMPANY
2004 OMNIBUS STOCK PLAN
(As Amended and Restated Effective February 7, 2007)
I. PURPOSE
     The purpose of this NEWFIELD EXPLORATION COMPANY 2004 OMNIBUS STOCK PLAN
(this “Plan”) is to provide a means through which NEWFIELD EXPLORATION COMPANY,
a Delaware corporation (the “Company”), and its subsidiaries may attract and
retain able employees and to provide a means whereby those individuals upon whom
the responsibilities of the successful administration and management of the
Company and its subsidiaries rest, and whose present and potential contributions
to the welfare of the Company and its subsidiaries are of importance, can
acquire and maintain stock ownership, thereby strengthening their concern for
the welfare of the Company and its subsidiaries. A further purpose of this Plan
is to provide employees with additional incentive and reward opportunities
designed to enhance the profitable growth of the Company and its subsidiaries
and to better align the interests of such employees with those of the Company’s
stockholders. Accordingly, this Plan provides for granting Incentive Stock
Options, options that do not constitute Incentive Stock Options, Restricted
Stock Awards, Restricted Stock Unit Awards and any combination of the foregoing,
as is best suited to the circumstances of a particular employee.
II. DEFINITIONS AND CONSTRUCTION
     (a) Definitions. Where the following words and phrases are used in this
Plan, they shall have the respective meanings set forth below, unless the
context clearly indicates to the contrary:
     “Award” means, individually or collectively, any Option, Restricted Stock
Award or Restricted Stock Unit Award.
     “Board” means the Board of Directors of the Company.
     “Change of Control” means the occurrence of any of the following events:
(i) the Company is not the surviving Person in any merger, consolidation or
other reorganization (or survives only as a subsidiary of another Person),
(ii) the consummation of a merger or consolidation of the Company with another
Person and as a result of such merger or consolidation less than 50% of the
outstanding voting securities of the surviving or resulting corporation will be
issued in respect of the capital stock of the Company, (iii) the Company sells,
leases or exchanges all or substantially all of its assets to any other Person,
(iv) the Company is to be dissolved and liquidated, (v) any Person, including a
“group” as contemplated by Section 13(d)(3) of the Exchange Act, acquires or
gains ownership or control (including the power to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power) or
(vi) as a result of or in connection with a contested election of directors, the
Persons who were directors of the Company before such election cease to
constitute a majority of the Board. Notwithstanding the foregoing, for purposes
of Paragraph X(d), (A) the

 



--------------------------------------------------------------------------------



 



definition of “Change of Control” shall not include clause (i) above or any
merger, consolidation, reorganization, sale, lease, exchange, or similar
transaction involving solely the Company and one or more Persons that were
wholly owned, directly or indirectly, by the Company immediately prior to such
event and (B) with respect to Restricted Stock Unit Awards, the definition of
“Change of Control” shall be limited to the extent necessary to comply with the
definition of “change in ownership or effective control” as defined in section
409A of the Code.
     “Change of Control Value” means (i) the price per share offered to
stockholders of the Company in any merger, consolidation, reorganization, sale
of assets or dissolution transaction that constitutes a Change of Control,
(ii) the price per share offered to stockholders of the Company in any tender
offer or exchange offer whereby a Change of Control takes place, or (iii) if a
Change of Control occurs other than pursuant to a tender offer or exchange
offer, the fair market value per share of the shares into which Awards are
exercisable, as determined by the Committee. If the consideration offered to
stockholders of the Company in any Change of Control transaction consists of
anything other than cash, the Committee shall determine the fair cash equivalent
of the portion of the consideration offered that is other than cash.
     “Code” means the Internal Revenue Code of 1986, as amended. Reference in
this Plan to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section.
     “Committee” means, subject to Paragraph IV(d), the Compensation &
Management Development Committee of the Board.
     “Common Stock” means the common stock, par value $.01 per share, of the
Company, or any security into which such Common Stock may be changed by reason
of any transaction or event of the type described in Paragraph X.
     “Company” has the meaning specified in Paragraph I.
     An “employee” means any Person (including an officer or a director) in an
employment relationship with the Company or any parent or subsidiary corporation
(as defined in section 424 of the Code).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means, as of any specified date, the mean of the high
and low sales prices of the Common Stock (i) reported by the National Market
System of NASDAQ on that date or (ii) if the Common Stock is listed on a
national stock exchange, reported on the stock exchange composite tape on that
date (or such other reporting service approved by the Committee); or, in either
case, if no prices are reported on that date, on the last preceding date on
which such prices of the Common Stock were so reported. If the Common Stock is
traded over the counter at the time a determination of its fair market value is
required to be made hereunder, its fair market value shall be deemed to be equal
to the average between the reported high and low or closing bid and asked prices
of Common Stock on the most recent date on which Common Stock was publicly
traded. If the Common Stock is not publicly traded at the time a determination
of its value is required to be made hereunder, the determination of its fair
market value shall be made by the Committee in such manner as it deems
appropriate.

2



--------------------------------------------------------------------------------



 



     “Forfeiture Restrictions” has the meaning specified in Paragraph VIII(a).
     “Holder” means an employee who has been granted an Award, all or any
portion of which remains outstanding.
     “Incentive Stock Option” means an incentive stock option within the meaning
of section 422 of the Code.
     “Option” means an Award granted under Paragraph VII of this Plan and
includes both Incentive Stock Options to purchase Common Stock and Options to
purchase Common Stock that do not constitute Incentive Stock Options.
     “Option Agreement” means a written agreement between the Company and a
Holder with respect to an Option.
     “Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.
     “Plan” means the Newfield Exploration Company 2004 Omnibus Stock Plan, as
hereby amended and restated and as the same may be hereafter amended from time
to time.
     “Requirements” has the meaning specified in Paragraph XII(g).
     “Restricted Stock Agreement” means a written agreement between the Company
and a Holder with respect to a Restricted Stock Award.
     “Restricted Stock Award” means an Award granted under Paragraph VIII of
this Plan.
     “Restricted Stock Unit Agreement” means a written agreement between the
Company and a Holder with respect to a Restricted Stock Unit Award.
     “Restricted Stock Unit Award” means an Award granted under Paragraph IX of
this Plan.
     “Rule 16b-3” means Securities and Exchange Commission Rule 16b-3
promulgated under the Exchange Act, as it may be amended from time to time, and
any successor rule, regulation or statute fulfilling the same or a similar
function.
     “Unit Forfeiture Restrictions” has the meaning specified in
Paragraph IX(b).
     (b) Construction. Unless the context otherwise requires, as used in this
Plan (i) a term has the meaning ascribed to it; (ii) “or” is not exclusive;
(iii) “including” means “including, without limitation;” (iv) words in the
singular include the plural; (v) words in the plural include the singular;
(vi) words applicable to one gender shall be construed to apply to each gender;
(vii) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or
similar words refer to this entire Plan; (viii) the term “Paragraph” refers to
the specified Paragraph of this Plan; (ix) the descriptive headings contained in
this Plan are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Plan; (x) all references to

3



--------------------------------------------------------------------------------



 



amounts of money are to U.S. dollars; and (xi) a reference to any Person
includes such Person’s successors and permitted assigns.
III. DURATION OF THIS PLAN
     No further Awards may be granted under the Plan after the expiration of ten
years from the date the Plan was originally adopted by the Board. The Plan shall
remain in effect until all Options granted under the Plan have been satisfied or
expired, and all Restricted Stock Awards and Restricted Stock Unit Awards
granted under the Plan have vested or been forfeited.
IV. ADMINISTRATION
     (a) Committee Administration. Subject to Paragraph IV(d), this Plan shall
be administered by the Committee.
     (b) Powers. Subject to the express provisions of this Plan, the Committee
shall have authority, in its sole discretion, to determine which employees shall
receive an Award, the time or times when such Award shall be made, whether an
Incentive Stock Option, nonqualified Option, Restricted Stock Award or
Restricted Stock Unit Award shall be granted, the number of shares to be subject
to each Option or Restricted Stock Award, and the number of shares reflected by
each Restricted Stock Unit Award. In making such determinations, the Committee
shall take into account the nature of the services rendered by the respective
employees, their present and potential contribution to the Company’s success and
such other factors as the Committee in its sole discretion may deem relevant.
     (c) Additional Powers. The Committee shall have such additional powers as
are delegated to it by the other provisions of this Plan. Subject to the express
provisions of this Plan, this shall include the power to construe this Plan and
the respective agreements executed hereunder, to prescribe rules and regulations
relating to this Plan, and to determine the terms, restrictions and provisions
of the agreement relating to each Award, including such terms, restrictions and
provisions as shall be requisite in the judgment of the Committee to cause
designated Options to qualify as Incentive Stock Options, and to make all other
determinations necessary or advisable for administering this Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
this Plan or in any agreement relating to an Award in the manner and to the
extent it shall deem expedient to carry it into effect. The determinations of
the Committee on the matters referred to in this Paragraph IV shall be
conclusive.
     (d) Delegation of Authority by the Committee. Notwithstanding the preceding
provisions of this Paragraph IV or any other provision of this Plan to the
contrary, the Committee may from time to time, in its sole discretion, delegate
all or any portion of its powers, duties and responsibilities under this Plan to
a subcommittee of the Committee. In particular, the Committee may delegate the
administration (or interpretation of any provision) of this Plan and the right
to grant Awards under this Plan to a subcommittee consisting solely of two or
more members of the Committee who are outside directors (within the meaning of
the term “outside directors” as used in section 162(m) of the Code and
applicable interpretive authority thereunder and within the meaning of
“Non-Employee Director” as defined in Rule 16b-3). The Committee may put any

4



--------------------------------------------------------------------------------



 



conditions and restrictions on the powers that may be exercised by such
subcommittee upon such delegation as the Committee determines in its sole
discretion, and the Committee may revoke such delegation at any time.
V. SHARES SUBJECT TO THIS PLAN; GRANT OF OPTIONS;
GRANT OF RESTRICTED STOCK AWARDS;
GRANT OF RESTRICTED STOCK UNIT AWARDS
     (a) Shares Subject to this Plan and Award Limits. Subject to adjustment
from time to time in accordance with the terms of this Plan, the aggregate
number of shares of Common Stock that may be issued under this Plan shall not
exceed 6,000,000 shares. With respect to each Option granted under this Plan,
the number of shares of Common Stock available for issuance under this Plan
shall be reduced by the number of shares subject to such Option, and to the
extent that such Option lapses or the rights of its Holder terminate, any shares
not issued pursuant to such Option shall again be available for the grant of an
Award under this Plan. With respect to each Restricted Stock Award granted under
this Plan, the number of shares of Common Stock available for issuance under
this Plan shall be reduced by two times the number of shares subject to such
Restricted Stock Award, and to the extent that such Restricted Stock Award
lapses or the rights of its Holder terminate, two times the number of shares
subject to such Restricted Stock Award that were forfeited shall again be
available for the grant of an Award under this Plan. With respect to each
Restricted Stock Unit Award granted under this Plan, the number of shares of
Common Stock available for issuance under this Plan shall be reduced by two
times the number of shares reflected by such Restricted Stock Unit Award, and to
the extent that such Restricted Stock Unit Award lapses or the rights of its
Holder terminate, two times the number of shares reflected by such Restricted
Stock Unit Award that were forfeited shall again be available for the grant of
an Award under this Plan. Notwithstanding any provision in this Plan to the
contrary, the maximum number of shares of Common Stock that may be subject to
Awards granted to any one individual during any calendar year is 250,000 shares
of Common Stock (as adjusted from time to time in accordance with the terms of
this Plan). Notwithstanding any provision in this Plan to the contrary, the
aggregate grant date Fair Market Value of shares of Common Stock that may be
subject to Restricted Stock Awards granted to any one individual during any
calendar year may not exceed $10,000,000 and the aggregate grant date Fair
Market Value of shares of Common Stock that may be reflected by Restricted Stock
Unit Awards granted to any one individual during any calendar year may not
exceed $10,000,000 (such amounts to be adjusted from time to time
proportionately with any adjustments to the aggregate number of shares of Common
Stock that may be issued under this Plan). The limitations set forth in the
preceding sentences shall be applied in a manner that will permit compensation
generated under this Plan that is intended to constitute “performance-based”
compensation for purposes of section 162(m) of the Code to qualify as such,
including counting against such maximum number of shares or such aggregate grant
date Fair Market Value, to the extent required under section 162(m) of the Code
and applicable interpretive authority thereunder, any shares subject to Options
that are canceled or repriced or the aggregate grant date Fair Market Value of
shares subject to Restricted Stock Awards and Restricted Stock Unit Awards that
are forfeited.

5



--------------------------------------------------------------------------------



 



     (b) Grant of Options. The Committee may from time to time grant Options to
one or more employees determined by it to be eligible for participation in this
Plan in accordance with the terms of this Plan.
     (c) Grant of Restricted Stock Awards. The Committee may from time to time
grant Restricted Stock Awards to one or more employees determined by it to be
eligible for participation in this Plan in accordance with the terms of this
Plan.
     (d) Grant of Restricted Stock Unit Awards. The Committee may from time to
time grant Restricted Stock Unit Awards to one or more employees determined by
it to be eligible for participation in this Plan in accordance with the terms of
this Plan.
     (e) Stock Offered. Subject to the limitations set forth in Paragraph V(a),
the stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares that remain unissued and that are
not subject to outstanding Awards at the termination of this Plan shall cease to
be subject to this Plan but, until termination of this Plan, the Company shall
at all times make available a sufficient number of shares to meet the
requirements of this Plan.
VI. ELIGIBILITY
     Awards may be granted only to Persons who, at the time of grant, are
employees. An Award may be granted on more than one occasion to the same Person,
and, subject to the limitations set forth in this Plan, such Award may include
an Incentive Stock Option, an Option that is not an Incentive Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award or any combination
thereof.
VII. STOCK OPTIONS
     (a) Option Period. The term of each Option shall be as specified by the
Committee at the date of grant, but in no event shall an Option be exercisable
after the expiration of ten years from the date of grant.
     (b) Limitations on Exercise of Option. An Option shall be exercisable in
whole or in such installments and at such times as determined by the Committee.
     (c) Special Limitations on Incentive Stock Options. To the extent that the
aggregate Fair Market Value (determined at the time the respective Incentive
Stock Option is granted) of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an individual during any calendar
year under all incentive stock option plans of the Company and its parent and
subsidiary corporations exceeds $100,000, such Incentive Stock Options shall be
treated as Options that do not constitute Incentive Stock Options. The Committee
shall determine, in accordance with applicable provisions of the Code, Treasury
Regulations and other administrative pronouncements, which of a Holder’s
Incentive Stock Options will not constitute Incentive Stock Options because of
such limitation and shall notify the Holder of such determination as soon as
practicable after such determination. No Incentive

6



--------------------------------------------------------------------------------



 



Stock Option shall be granted to an individual if, at the time the Option is
granted, such individual owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of its parent or
subsidiary corporation, within the meaning of section 422(b)(6) of the Code,
unless (i) at the time such Option is granted the option price is at least 110%
of the Fair Market Value of the Common Stock subject to the Option and (ii) such
Option by its terms is not exercisable after the expiration of five years from
the date of grant. An Incentive Stock Option shall not be transferable otherwise
than by will or the laws of descent and distribution, and shall be exercisable
during the Holder’s lifetime only by such Holder or the Holder’s guardian or
legal representative.
     (d) Option Agreement. Each Option shall be evidenced by an Option Agreement
in such form and containing such provisions not inconsistent with the provisions
of this Plan as the Committee from time to time shall approve, including
provisions to qualify an Incentive Stock Option under section 422 of the Code.
Each Option Agreement shall specify the effect of termination of employment on
the exercisability of the Option. An Option Agreement may provide for the
payment of the option price, in whole or in part, by the constructive delivery
of a number of shares of Common Stock (plus cash if necessary) having a Fair
Market Value equal to such option price. Moreover, an Option Agreement may
provide for a “cashless exercise” of the Option by establishing procedures
satisfactory to the Committee with respect thereto. The terms and conditions of
the respective Option Agreements need not be identical. Subject to the consent
of the Holder, the Committee may, in its sole discretion, amend an outstanding
Option Agreement from time to time in any manner that is not inconsistent with
the provisions of this Plan (including an amendment that accelerates the time at
which the Option, or any portion thereof, may be exercisable).
     (e) Option Price and Payment. The price at which a share of Common Stock
may be purchased upon exercise of an Option shall be determined by the Committee
but, subject to adjustment as provided in Paragraph X, such purchase price shall
not be less than the Fair Market Value of a share of Common Stock on the date
such Option is granted. The Option or portion thereof may be exercised by
delivery of an irrevocable notice of exercise to the Company, as specified by
the Committee. The purchase price of the Option or portion thereof shall be paid
or otherwise satisfied in full in the manner prescribed by the Committee and the
applicable Option Agreement. Separate stock certificates shall be issued by the
Company for those shares acquired pursuant to the exercise of an Incentive Stock
Option and for those shares acquired pursuant to the exercise of any Option that
does not constitute an Incentive Stock Option.
     (f) Restrictions on Repricing Options. Except as provided in Paragraph X,
the Committee may not, without approval of the stockholders of the Company,
amend any outstanding Option Agreement to lower the option price (or cancel and
replace any outstanding Option Agreement with Option Agreements having a lower
option price).
     (g) Stockholder Rights and Privileges. The Holder shall be entitled to all
the privileges and rights of a stockholder only with respect to such shares of
Common Stock as have been purchased under the Option and for which certificates
of stock have been registered in the Holder’s name.

7



--------------------------------------------------------------------------------



 



     (h) Options and Rights in Substitution for Stock Options Granted by Other
Corporations. Options may be granted under this Plan from time to time in
substitution for stock options held by individuals employed by corporations or
other Persons who become employees as a result of a merger or consolidation or
other business transaction with the Company or a subsidiary of the Company.
VIII. RESTRICTED STOCK AWARDS
     (a) Forfeiture Restrictions To Be Established by the Committee. Shares of
Common Stock that are the subject of a Restricted Stock Award shall be subject
to restrictions on disposition by the Holder and an obligation of the Holder to
forfeit and surrender the shares to the Company under certain circumstances
(“Forfeiture Restrictions”). Applicable Forfeiture Restrictions shall be
determined by the Committee in its sole discretion, and the Committee may
provide that the Forfeiture Restrictions shall lapse upon (i) the attainment of
one or more performance targets established by the Committee that are based on
the price of a share of Common Stock, the Company’s consolidated earnings per
share, the Company’s market share, the market share of a business unit of the
Company designated by the Committee, the Company’s sales, the sales of a
business unit of the Company designated by the Committee, the consolidated net
income (before or after taxes) of the Company or any business unit of the
Company designated by the Committee, the consolidated cash flow return on
investment of the Company or any business unit of the Company designated by the
Committee, the consolidated earnings before or after interest, taxes and
depreciation, depletion and amortization of the Company or any business unit of
the Company designated by the Committee, the economic value added, the return on
stockholders’ equity achieved by the Company, reserve additions or revisions,
economic value added from reserves, total capitalization, total stockholder
return, assets, exploration successes, production volumes, finding and
development costs, cost reductions and savings, return on sales or profit
margins, (ii) the Holder’s continued employment as an employee for a specified
period of time, (iii) the occurrence of any event or the satisfaction of any
other condition specified by the Committee in its sole discretion or (iv) a
combination of any of the foregoing. The performance measures described in
clause (i) of the preceding sentence may be subject to adjustment for specified
significant extraordinary items or events; provided, however, that with respect
to a Restricted Stock Award that has been granted to a “covered employee”
(within the meaning of Treasury Regulation section 1.162-27(c)(2)) that has been
designed to meet the exception for performance-based compensation under section
162(m) of the Code, such performance measures may only be subject to adjustment
to the extent that such adjustment would not cause such Award to cease to be
performance-based under applicable Treasury Regulations. In addition, such
performance measures may be absolute, relative to one or more other companies or
relative to one or more indexes, and may be contingent upon future performance
of the Company or any subsidiary, division or department thereof. Each
Restricted Stock Award may, in the sole discretion of the Committee, have
Forfeiture Restrictions that are the same as or different from the Forfeiture
Restrictions with respect to other Restricted Stock Awards.
     (b) Other Terms and Conditions. Common Stock awarded pursuant to a
Restricted Stock Award shall be represented by a stock certificate registered in
the name of the Holder of such Restricted Stock Award. Unless provided otherwise
in a Restricted Stock Agreement, the

8



--------------------------------------------------------------------------------



 



Holder shall have the right to receive ordinary dividends with respect to Common
Stock subject to a Restricted Stock Award, to vote Common Stock subject thereto
and to enjoy all other stockholder rights, except that (i) the Holder shall not
be entitled to delivery of the stock certificate until the Forfeiture
Restrictions have expired, (ii) the Company shall retain custody of the stock
until the Forfeiture Restrictions have expired, (iii) the Holder may not sell,
transfer, pledge, exchange, hypothecate or otherwise dispose of the stock until
the Forfeiture Restrictions have expired and (iv) a breach of the terms and
conditions established by the Committee pursuant to the Restricted Stock
Agreement shall cause a forfeiture of the Restricted Stock Award. At the time of
such Award, the Committee may, in its sole discretion, prescribe additional
terms, conditions or restrictions relating to Restricted Stock Awards, including
rules pertaining to the termination of employment (by retirement, disability,
death or otherwise) of a Holder prior to expiration of the Forfeitures
Restrictions. Such additional terms, conditions or restrictions, if any, shall
be set forth in a Restricted Stock Agreement made in conjunction with the Award.
     (c) Payment for Restricted Stock. The Committee shall determine the amount
and form of any payment for Common Stock received pursuant to a Restricted Stock
Award, provided that, in the absence of such a determination, a Holder shall not
be required to make any payment for Common Stock received pursuant to a
Restricted Stock Award except to the extent otherwise required by law.
     (d) Committee’s Discretion to Accelerate Vesting of Restricted Stock
Awards. The Committee may, in its sole discretion and as of a date determined by
the Committee, fully vest any or all Common Stock awarded to a Holder pursuant
to a Restricted Stock Award and, upon such vesting, all restrictions applicable
to such Restricted Stock Award shall terminate as of such date. Any action by
the Committee pursuant to this Paragraph VIII(d) may vary among individual
Holders and may vary among the Restricted Stock Awards held by any individual
Holder. Notwithstanding the preceding provisions of this Paragraph VIII(d), the
Committee may not take any action described in this Paragraph VIII(d) with
respect to a Restricted Stock Award that has been granted to a covered employee
(as defined in Paragraph VIII(a)) if such Award has been designed to meet the
exception for performance-based compensation under section 162(m) of the Code
(unless such action would not cause such Award to cease to be performance-based
under applicable Treasury Regulations).
     (e) Restricted Stock Agreements. At the time any Award is made under this
Paragraph VIII, the Company and the Holder shall enter into a Restricted Stock
Agreement setting forth each of the matters contemplated hereby and such other
matters as the Committee may, in its sole discretion, determine to be
appropriate. The terms and provisions of the respective Restricted Stock
Agreements need not be identical. Subject to the consent of the Holder and the
restriction set forth in the last sentence of Paragraph VIII(d), the Committee
may, in its sole discretion, amend an outstanding Restricted Stock Agreement at
any time and from time to time in any manner that is not inconsistent with the
provisions of this Plan.
IX. RESTRICTED STOCK UNIT AWARDS
     (a) Restricted Stock Unit Awards. Each Restricted Stock Unit Award shall
represent the right to receive in specified circumstances (as determined by the
Committee) either

9



--------------------------------------------------------------------------------



 



(i) one share of Common Stock for each unit represented by such Award or
(ii) the value, in cash, of each unit represented by such Award. The value of
each unit represented by such Award shall be equal to the Fair Market Value of
one share of Common Stock.
     (b) Unit Forfeiture Restrictions To Be Established by the Committee.
Restricted Stock Unit Awards shall be subject to restrictions on disposition by
the Holder and an obligation of the Holder to forfeit and surrender the units to
the Company under certain circumstances (“Unit Forfeiture Restrictions”).
Applicable Unit Forfeiture Restrictions shall be determined by the Committee in
its sole discretion, and the Committee may provide that the Unit Forfeiture
Restrictions shall lapse upon (i) the attainment of one or more performance
targets established by the Committee that are based on the price of a share of
Common Stock, the Company’s consolidated earnings per share, the Company’s
market share, the market share of a business unit of the Company designated by
the Committee, the Company’s sales, the sales of a business unit of the Company
designated by the Committee, the consolidated net income (before or after taxes)
of the Company or any business unit of the Company designated by the Committee,
the consolidated cash flow return on investment of the Company or any business
unit of the Company designated by the Committee, the consolidated earnings
before or after interest, taxes and depreciation, depletion and amortization of
the Company or any business unit of the Company designated by the Committee, the
economic value added, the return on stockholders’ equity achieved by the
Company, reserve additions or revisions, economic value added from reserves,
total capitalization, total stockholder return, assets, exploration successes,
production volumes, finding and development costs, cost reductions and savings,
return on sales or profit margins, (ii) the Holder’s continued employment as an
employee for a specified period of time, (iii) the occurrence of any event or
the satisfaction of any other condition specified by the Committee in its sole
discretion or (iv) a combination of any of the foregoing. The performance
measures described in clause (i) of the preceding sentence may be subject to
adjustment for specified significant extraordinary items or events; provided,
however, that with respect to a Restricted Stock Unit Award that has been
granted to a “covered employee” (within the meaning of Treasury Regulation
section 1.162-27(c)(2)) that has been designed to meet the exception for
performance-based compensation under section 162(m) of the Code, such
performance measures may only be subject to adjustment to the extent that such
adjustment would not cause such Award to cease to be performance-based under
applicable Treasury Regulations. In addition, such performance measures may be
absolute, relative to one or more other companies or relative to one or more
indexes, and may be contingent upon future performance of the Company or any
subsidiary, division or department thereof. Each Restricted Stock Unit Award
may, in the sole discretion of the Committee, have Unit Forfeiture Restrictions
that are the same as or different from the Unit Forfeiture Restrictions with
respect to other Restricted Stock Unit Awards.
     (c) Other Terms and Conditions. Unless provided otherwise in a Restricted
Stock Unit Agreement, there shall be no adjustment to Restricted Stock Unit
Awards for dividends paid by the Company other than for dividend equivalent
adjustments made by the Committee for stock dividends in accordance with
Paragraph X(b). A Holder shall not have any right to vote the shares of Common
Stock reflected by a Restricted Stock Unit Award. A breach of the terms and
conditions established by the Committee pursuant to the Restricted Stock Unit
Agreement shall cause a forfeiture of the Restricted Stock Unit Award. At the
time of such Award, the Committee may, in its sole discretion, prescribe
additional terms, conditions or restrictions relating to Restricted Stock Unit
Awards, including rules pertaining to the termination of

10



--------------------------------------------------------------------------------



 



employment (by retirement, disability, death or otherwise) of a Holder prior to
expiration of the Unit Forfeitures Restrictions. Such additional terms,
conditions or restrictions, if any, shall be set forth in a Restricted Stock
Unit Agreement made in conjunction with the Award.
     (d) Payment for Restricted Stock Units. Unless provided otherwise in a
Restricted Stock Unit Agreement, payment of a vested Restricted Stock Unit Award
or, if an Award provides for partial vesting, the vested portion of such Award
shall be made in a single sum of cash or shares of Common Stock (as provided in
the Restricted Stock Unit Agreement) as soon as practicable after the Committee
certifies that the Award or portion of the Award is payable, but in no event
later than 21/2 months after the calendar year in which the Award or portion of
the Award becomes vested.
     (e) Restricted Stock Unit Agreements. At the time any Award is made under
this Paragraph IX, the Company and the Holder shall enter into a Restricted
Stock Unit Agreement setting forth each of the matters contemplated hereby and
such other matters as the Committee may, in its sole discretion, determine to be
appropriate. The terms and provisions of the respective Restricted Stock Unit
Agreements need not be identical. Subject to the consent of the Holder, the
Committee may, in its sole discretion, amend an outstanding Restricted Stock
Unit Agreement at any time and from time to time in any manner that is not
inconsistent with the provisions of this Plan.
X. RECAPITALIZATION OR REORGANIZATION
     (a) No Effect on Right or Power. The existence of this Plan and the Awards
granted hereunder shall not affect in any way any right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s or any
subsidiary’s capital structure or its business, any merger or consolidation of
the Company or any subsidiary, any issue of debt or equity securities ahead of
or affecting Common Stock or the rights thereof, the dissolution or liquidation
of the Company or any subsidiary or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.
     (b) Subdivision or Consolidation of Shares; Stock Dividends. The shares
with respect to which Options may be granted are shares of Common Stock as
presently constituted, but if, and whenever, prior to the expiration of an
Option theretofore granted, the Company shall effect a subdivision or
consolidation of shares of Common Stock or the payment of a stock dividend on
Common Stock without receipt of consideration by the Company that is not
otherwise covered by Paragraph X(c), the number of shares of Common Stock with
respect to which such Option may thereafter be exercised (i) in the event of an
increase in the number of outstanding shares shall be proportionately increased,
and the purchase price per share shall be proportionately reduced and (ii) in
the event of a reduction in the number of outstanding shares shall be
proportionately reduced, and the purchase price per share shall be
proportionately increased. If, prior to the vesting of a Restricted Stock Unit
Award, the Company shall effect a subdivision or consolidation of shares of
Common Stock or the payment of a stock dividend on Common Stock without receipt
of consideration by the Company, the number of shares reflected by the
Restricted Stock Unit Award (i) in the event of an increase in the number of
outstanding shares shall be proportionately increased and (ii) in the event of a
reduction in the number of

11



--------------------------------------------------------------------------------



 



outstanding shares shall be proportionately reduced. Any fractional share
resulting from such adjustments shall be rounded down to the next whole share.
     (c) Recapitalizations. If the Company recapitalizes, reclassifies its
capital stock or otherwise changes its capital structure, the number and class
of shares of Common Stock covered by an Option theretofore granted or reflected
by a Restricted Stock Unit Award shall be adjusted so that such Option shall
thereafter cover or such Restricted Stock Unit Award shall thereafter reflect
the number and class of shares of stock and securities to which the Holder would
have been entitled pursuant to the terms of such transaction if, immediately
prior to such transaction, the Holder had been the holder of record of the
number of shares of Common Stock then covered by such Option or reflected by
such Restricted Stock Unit Award.
     (d) Change of Control; Automatic Vesting of Awards. Except to the extent
specifically set forth in an Award agreement, effective upon or immediately
prior to a Change of Control (i) all Restricted Stock Awards and Restricted
Stock Unit Awards then outstanding shall automatically be fully vested and
nonforfeitable and (ii) all Options then outstanding shall automatically be
fully exercisable.
     (e) Change of Control; Discretionary Actions. Effective upon or immediately
prior to a Change of Control, the Committee, acting in its sole discretion
without the consent or approval of any Holder, may effect one or more of the
following alternatives with respect to outstanding Options, which alternatives
may vary among individual Holders and which may vary among Options held by any
individual Holder: (i) cancel some or all of the outstanding Options as of such
time and cause the Company to pay to each Holder an amount of cash per share
equal to the excess, if any, of the Change of Control Value of the shares
subject to such Option over the exercise price(s) under such Options for such
shares, (ii) make such adjustments to Options then outstanding as the Committee
deems appropriate, in its sole discretion, to reflect such Change of Control, or
(iii) provide that the number and class of shares of Common Stock covered by an
outstanding Option be adjusted so that such Option thereafter covers the number
and class of shares of stock or other securities or property (including cash) to
which the Holder would have been entitled pursuant to the terms of the agreement
of merger, consolidation or sale of assets and dissolution if, immediately prior
to such transaction, the Holder had been the holder of record of the number of
shares of Common Stock then covered by such Option. The provisions of Paragraphs
X(d) and X(e) shall not terminate any rights of the Holder to further payments
pursuant to any other agreement with the Company following a Change of Control.
     (f) Other Changes in the Common Stock. If the outstanding Common Stock is
changed by reason of a recapitalization, reorganization, merger, consolidation,
combination, split-up, split-off, spin-off, exchange, distribution to the
holders of Common Stock or other relevant change in capitalization occurring
after the date of the grant of any Award and not otherwise provided for by this
Paragraph X, such Award and any agreement evidencing such Award shall be subject
to adjustment by the Committee at its sole discretion as to the number and price
of shares of Common Stock or other consideration subject to such Award. If the
outstanding Common Stock is so changed, or upon the occurrence of any other
event described in this Paragraph X or a Change of Control, the aggregate number
of shares available under this Plan and the maximum number of shares that may be
subject to Awards granted to any one

12



--------------------------------------------------------------------------------



 



individual shall be appropriately adjusted to the extent, if any, determined by
the Committee in its sole discretion, which determination shall be conclusive.
     (g) Stockholder Action. Any adjustment provided for in this Paragraph X
shall be subject to any required stockholder action.
     (h) No Adjustments unless Otherwise Provided. Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.
XI. AMENDMENT AND TERMINATION OF THIS PLAN
     The Board may, in its sole discretion, terminate this Plan at any time with
respect to any shares of Common Stock for which Awards have not theretofore been
granted. The Board shall have the right to alter or amend this Plan or any part
hereof from time to time; provided that no change in this Plan may be made that
would impair the rights of a Holder with respect to an Award theretofore granted
without the consent of such Holder; and provided further that the Board may not,
without the approval of the stockholders of the Company, amend this Plan to
(a) increase the maximum aggregate number of shares that may be issued under
this Plan, (b) change the class of individuals eligible to receive Awards under
this Plan, (c) change or delete Paragraph VII(f), (d) increase the maximum
number of shares of Common Stock that may be subject to Awards granted to any
one individual during any calendar year, (e) permit the award of shares of
Common Stock other than in the form of a Restricted Stock Award, (f) provide for
additional types of awards, (g) permit the price at which a share of Common
Stock may be purchased upon exercise of an Option to be less than the Fair
Market Value of a share of Common Stock on the date such Option is granted or
(h) alter or otherwise change any provision of this Paragraph XI.
XII. MISCELLANEOUS
     (a) No Right To An Award. Neither the adoption of this Plan nor any action
of the Board or of the Committee shall be deemed to give any employee any right
to be granted an Option, a right to a Restricted Stock Award, a right to a
Restricted Stock Unit Award or any other rights hereunder except as may be
evidenced by an Option Agreement, a Restricted Stock Agreement or a Restricted
Stock Unit Agreement duly executed on behalf of the Company, and then only to
the extent and on the terms and conditions expressly set forth therein. This
Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of funds or assets to
assure the performance of its obligations under any Award.
     (b) No Employment Rights Conferred; Employment Relationship. Nothing
contained in this Plan shall (i) confer upon any employee any right with respect
to continuation

13



--------------------------------------------------------------------------------



 



of employment with the Company or any subsidiary or (ii) interfere in any way
with the right of the Company or any subsidiary to terminate his or her
employment at any time. An employee shall be considered to have terminated
employment for purposes of this Plan if such employee’s employer ceases to be a
parent or subsidiary corporation of the Company (as defined in section 424 of
the Code).
     (c) Other Laws; Withholding. The Company shall not be obligated to issue
any Common Stock pursuant to any Award granted under this Plan at any time when
the shares covered by such Award have not been registered under the Securities
Act of 1933, as amended, and such other state and federal laws, rules and
regulations as the Company or the Committee deems applicable and, in the opinion
of legal counsel for the Company, there is no exemption from the registration
requirements of such laws, rules and regulations available for the issuance and
sale of such shares. No fractional shares of Common Stock shall be delivered,
nor shall any cash in lieu of fractional shares be paid. The Company may
(i) withhold, or cause to be withheld, from any payment to a Holder by or on
behalf of the Company or any of its subsidiaries or (ii) require a Holder to pay
to the Company or any of its subsidiaries any amount necessary to satisfy all
tax withholding obligations arising under applicable local, state or federal
laws with respect to an Award granted to such Holder.
     (d) No Restriction on Corporate Action. Nothing contained in this Plan
shall be construed to prevent the Company or any of its subsidiaries from taking
any corporate action that is deemed by the Company or any such subsidiary to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on this Plan or any Award under this Plan. No employee,
beneficiary or other Person shall have any claim against the Company or any of
its subsidiaries as a result of any such action.
     (e) Restrictions on Transfer. An Award (other than an Incentive Stock
Option, which shall be subject to the transfer restrictions set forth in
Paragraph VII(c)) shall not be transferable otherwise than (i) by will or the
laws of descent and distribution, (ii) pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder, or (iii) with
the consent of the Committee.
     (f) Governing Law. This Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
     (g) Section 409A Compliance. The Company intends that any Award granted
under this Plan either (a) comply (in form and operation) with section 409A of
the Code and the regulations, rulings and other guidance issued thereunder (the
“Requirements”) or (b) be exempt from the application of the Requirements. Any
ambiguities in this Plan shall be construed to effect the intent as described in
this Paragraph XII(g). If any provision of this Plan is found to be in violation
of the Requirements, then such provision shall be deemed to be modified or
restricted to the extent and in the manner necessary to render such provision in
conformity with the Requirements, or shall be deemed excised from this Plan, and
this Plan shall be construed and enforced to the maximum extent permitted by the
Requirements as if such provision had been originally incorporated in this Plan
as so modified or restricted, or as if such provision had not been originally
incorporated in this Plan, as the case may be.

14